DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Leher  (US 2481760) in view of Rabe et al. (US 4991545).



Leher discloses in reference to claim:

1.  A superheated steam generator, comprising: an induction heating type or electrically heating type superheated steam generation section configured to generate superheated steam by heating steam.   Further Leher discloses a need to periodically perform maintenance work on the superheater.  Leher does not explicitly disclose using an informing section configured to transmit maintenance information by employing, as a parameter, an operating temperature of the superheated steam generation section and an operating time at the operating temperature. 
	Rabe discloses a steam generator similar to Leher in which an informing section configured to transmit maintenance information by employing, as a parameter, an operating temperature of the superheated steam generation section and an operating time at the operating temperature. Specifically, Rabe discloses using a decalcification process (maintenance routine) wherein the length of the intervals 
between the individual decalcification processes as well as, potentially, the length of the individual flushing events can be prescribed, namely dependent on the operating time and temperature of the steam generator that have occurred.
	One of skill would therefore find it obvious to modify the device of Leher to include a decalcification process using both operating temperature and temperature as parameters for triggering the maintenance routine  as taught by Rabe  such that the maintenance can be automated. 

	Leher in view of Rabe teaches: 
 11.  A maintenance method for a superheated steam generator of an induction heating type or an electrically heating type configured to generate superheated steam by heating steam, the maintenance method comprising: transmitting maintenance information by employing, as a parameter, an operating temperature of the superheated steam generation section and an operating time at the operating temperature.   See claim 1 mutatis mutandis. 
Allowable Subject Matter
Claims 2-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.



	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776.  The examiner can normally be reached on M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






Tsc

/THOR S CAMPBELL/Primary Examiner, Art Unit 3761